Citation Nr: 1820588	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for residuals of a left leg fracture.  

4.  Entitlement to service connection for a left ankle disability.  

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for residuals of a right middle finger injury.

7.  Entitlement to service connection for chronic sinusitis.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1961 to April 1982.  The Veteran died in January 2011.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Waco, Texas, respectively.  Jurisdiction of the case is now before the RO Pension Center in Milwaukee, Wisconsin.

In the July 2009 rating decision, the RO denied the service connection claims on appeal.  The Veteran appealed the RO's determination to the Board.  As noted above, the Veteran died in January 2011.  A June 2012 letter advised the appellant that she had been substituted as the claimant.  See 38 U.S.C. § 5121 (2012).  This law provides for a more liberal basis for the award of accrued benefits than is provided in 38 U.S.C. § 5121, but is still limited to the same benefit, i.e., accrued benefits due and unpaid at the time of the Veteran's death.  See 38 U.S.C. §§ 5121A, 5121 (2012).  However, it is no longer referred to as a claim for "accrued benefits," because the appellant has been substituted for the Veteran in the claim, and she essentially replaces him as the claimant.

In June 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

After a careful review of the record, a September 2017 rating decision granted service connection for coronary artery disease; granted service connection for lumbar arthritis; and granted burial benefits, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the appellant has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  

After the supplemental statement of the case was issued in September 2017, additional private treatment records were associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2017).


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for GERD.  

2.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for a stomach disorder.

3.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for residuals of a left leg fracture.  

4.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for a left ankle disability.  

5.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for an eye disability.  

6.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for residuals of a right middle finger injury.  

7. The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for chronic sinusitis.  

8.  The competent and credible evidence does not demonstrate that the Veteran had a current diagnosis for headaches.  

9.  At the time of the Veteran's death, the Veteran was service-connected for lumbar arthritis, tinnitus, coronary artery disease, bilateral hearing loss, and scar on right arm.  

10.  The Veteran's death certificate shows that he died in January 2011 and lists the immediate cause of death as post-operative bleeding due to endocarditis with massive involvement of heart tissue.

11.  The competent and credible evidence demonstrates that the cause of the Veteran's death was not etiologically related to active duty service, to include his presumed herbicide exposure, or to a service-connected disability, including particularly coronary artery disease and lumbar arthritis.    


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for GERD have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria to establish entitlement to service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria to establish entitlement to service connection for residuals of a left leg fracture have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria to establish entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria to establish entitlement to service connection for an eye disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria to establish entitlement to service connection for residuals of a right middle finger injury have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria to establish entitlement to service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria to establish entitlement to service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1113, 1116, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

During his lifetime, the Veteran generally sought service connection for GERD, a stomach disorder, residuals of a left leg fracture, a left ankle disability, an eye disability, residuals of a right middle finger injury, chronic sinusitis, and headaches.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include migraine headaches.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section N (Updated March 7, 2018).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017).  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

	GERD and Stomach Disorder

Service treatment records (STRs) document that the Veteran sought treatment multiple times complaining of gastrointestinal problems during service.  

The first documented instance of such problems was in a May 1964 STR, which reflects the Veteran's report of abdominal pain and diarrhea for the past 24 hours.  Following an objective evaluation, he was diagnosed with gastroenteritis.  A day later, although the Veteran still complained of feeling weak with occasional abdominal cramps, his diarrhea had decreased.  The treating physician noted that his gastroenteritis was resolving.  Subsequent records show that his diarrhea persisted for another six days and he was admitted to the hospital.  After being hospitalized for five days with symptoms of diarrhea, he was released with medication.  He was diagnosed with enteritis, acute, cause undetermined, viral etiology suspected, but not proven.  A week later, the Veteran returned complaining of having diarrhea the night before and that morning.  He was diagnosed with diarrhea of an unknown etiology.  No further related treatment was documented for the next couple of years.  

An August 1966 periodic examination noted no pertinent symptomatology.  

In a November 1966 STR, the Veteran's treatment for acute abdominal discomfort with nausea, vomiting and diarrhea was documented.  After an objective evaluation, the treating physician diagnosed the Veteran with gastroenteritis.  

A December 1966 STR reflects that the Veteran reported having pain in his mid abdomen, which usually occurred after food indigestion.  He was diagnosed with mild gastritis.

August 1969 STRs document that the Veteran reported symptoms of stomach cramps, chills, and diarrhea.  No diagnosis was made.  

A week later, at his August 1969 separation examination, no gastrointestinal problems were documented.  

In October 1981, the Veteran went to the emergency room complaining of acute, severe abdominal flank pain for the past hour.  An October 1981 radiographic report showed that his abdomen was negative.  

At his February 1982 separation examination, his abdomen and viscera and mouth and throat were normal on clinical evaluation, and there was no pertinent symptomatology noted.  

In July 2009, the Veteran underwent a VA examination.  The Veteran reported that since being hospitalized for gastroenteritis during service, he had stomach trouble.  He said he was given Protonix by his doctor, but he was not told what his stomach problem was.  He believed it was reflux esophagitis.  The VA examiner noted that the Veteran had a history of constant constipation and left lower quadrant intestinal pain that occurred on a daily basis.  Upon objective evaluation, the VA examiner found that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  Finding no evidence of a work-up for irritable bowel syndrome or any other disease, the Veteran's inability to detail any other present condition other than some reflux esophagitis, and service medical records which indicated treatment for gastroenteritis and prolonged diarrhea, but also diagnostic testing showing it to be viral, the VA examiner concluded that there was no evidence of a condition in the military that was causing or contributing to any current problem.  

Within the private treatment records included in the record dated from 2003 to 2011, there were no complaints, treatment or diagnosis for any stomach disorder, or GERD.  A January 2011 barium swallow test revealed that the Veteran had esophageal emptying compromised by a combination of nonspecific esophageal dysmotility, plus extrinsic compression by left atrial enlargement.  No specific gastrointestinal diagnosis was documented.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for GERD or a stomach disorder is warranted.  

The Veteran's STRs document several diagnoses and treatment for gastroenteritis, gastritis and diarrhea.  When he was last treated for abdominal pain in October 1981, radiographic testing was negative.  It appeared that any gastrointestinal problems had resolved upon his separation in February 1982, as no further stomach or intestinal problems were documented or reported.  Indeed, his mouth, throat, abdomen and viscera were normal on clinical evaluation.  

The Veteran was certainly competent to report his history of gastrointestinal symptoms and any treatment he may have undergone.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not presented any competent and credible evidence of a current diagnosis for a stomach disorder or GERD, and the available evidence does not support that the Veteran had any persistent gastrointestinal symptomatology that would suggest that he had an underlying chronic disability.  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, a July 2009 VA examiner found no clinical evidence to support a diagnosis for any acute or chronic disorder or any residuals thereof.  Furthermore, a January 2011 barium swallow, taken shortly before his death, while abnormal, did not provide any diagnosed disability.  Finally, private treatment records from 2003 to 2011 did not provide any indication that the Veteran experienced any gastrointestinal problems or was being treated for such problems.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran did not have a current diagnosis for GERD or a stomach disorder.  

In summary, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claims for GERD and a stomach disorder.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Residuals of a Left Leg Fracture

STRs document that the Veteran received treatment for a left leg fracture during service.  An August 1964 radiographic report revealed that the Veteran had marked soft tissue swelling anteriorly over the mid third tibia and fractures in his left lower leg.  The available STRs did not indicate the underlying incident that resulted in the left leg fractures.  A June 1967 STR noted that the Veteran had a three-year history of injury to his left leg.  An x-ray report of the Veteran's left leg showed that he had a soft mass anteriorly and to the left of his tibia, which had been present for the past three years.  His left leg was otherwise noted to be normal with a proximal fibular one centimeter exostosis.  Subsequent periodic examinations were silent for any pertinent symptomatology, and no left leg symptoms were reported on his medical history.  See July 1970 enlistment examination, July 1970 report of medical history, January 1977 report of medical history, April 1977 periodic examination, February 1982 separation examination, and February 1982 report of medical history.  

An August 2009 statement from the Veteran's private treating physician indicated that the Veteran complained of chronic pain in his legs that was likely related to his military service.  No specific diagnosis related to the Veteran's leg pain was identified.  Furthermore, no underlying rationale for the opinion was provided.  

The record includes private treatment records from 2003 to 2011.  None of these records include any complaints, treatment, or diagnosis for any residuals of a left leg fracture, including any reports of pain associated with the Veteran's left leg.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for residuals of a left leg fracture is warranted.  

The Veteran's STRs do document treatment for left leg fractures.  The only associated symptom with that fracture that was documented during service was a small mass on the left leg bone.  However, no diagnosis was made that this was a residual of his left fracture.  Furthermore, for almost five years after that finding was noted, no further treatment for his left leg, or any other complaints related to his left leg, were indicated in his STRs.  

The Veteran was certainly competent to report his left leg symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant has not presented any competent and credible evidence of current residuals of a left leg fracture, and the available evidence does not support that the Veteran had any persistent left leg symptomatology that would suggest that he had an underlying chronic disability.  To the extent that the appellant argues that the Veteran had left leg pain since service, the Board points out that pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Most notably, the Veteran separated from service without any reported left leg problems, since he was last treated almost five years earlier.  Subsequently, the Veteran did not seek any post-service treatment for any residuals of a left leg fracture.  This information tends to make any assertions that the Veteran had continuous symptoms of left leg pain since service less credible.  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran provided an August 2009 statement from his private treating physician, that statement did not indicate that the physician had been treating the Veteran for any left leg problems, only that the Veteran had reported experiencing pain in his legs.  No clinical diagnosis of any left leg disability was provided.  Therefore, the Board finds that due to the lack of any clinical evidence showing that the Veteran had a current diagnosis for any residuals of a left leg fracture, the Board finds that service connection is not warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for residuals of a left leg fracture.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Left Ankle Disability

STRs document that the Veteran sought treatment for his left ankle during service.  A July 1978 STR reflects that the Veteran complained of left foot and ankle pain after he fell on his ankle twice.  An objective evaluation showed that his ankle was swollen and slightly discolored.  He had limited range of motion and was unable to flex his foot.  His x-ray was negative.  He was diagnosed with a left ankle sprain.  Four days later, he went for a follow-up evaluation of his left ankle.  Swelling over the lateral malleolus was noted.  He was placed on profile for seven days with no physical training and no marching.  An August 1978 STR documents that the swelling had decreased.  No further left ankle treatment was documented.  At his February 1982 separation examination, his feet were normal on clinical evaluation, and no pertinent symptomatology was reported.  

Private treatment records from 2003 to 2011 do not document any complaints, treatment, or diagnosis for any left ankle problems.  

At a March 2010 VA examination, the Veteran reported that since he injured his left leg during service, he experienced problems in the left ankle area.  Upon an objective evaluation, including an x-ray showing that the Veteran's left ankle was normal, the VA examiner noted that the Veteran had experienced a left ankle sprain during service, which appeared to have healed after the acute injury.  The VA examiner concluded that there was no objective clinical evidence of a chronic left ankle disorder that was permanent requiring ongoing treatment after the Veteran separated from service.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a left ankle disability is warranted.  

The Veteran's STRs document his treatment for a left ankle sprain; however, subsequent treatment records indicate that his left ankle sprain had resolved during service, since upon separation, his feet were normal on clinical evaluation, and no further symptoms were reported.  

The Veteran was certainly competent to report his left ankle symptoms.  However, the appellant has not presented any competent and credible evidence of a current left ankle disability, and the available evidence does not support that the Veteran had any persistent left ankle symptomatology that would suggest that he had an underlying chronic disability.  As discussed above, any assertions that his continuous reports of left ankle pain since service are sufficient to establish a current disability to warrant service connection are not permitted under the law.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, the findings at the Veteran's March 2010 VA examination indicate that his left ankle x-ray was normal, that his in-service left ankle sprain appeared to be acute, and that his post-service records provided no evidence of ongoing treatment after service, all tend to support that the Veteran had no established current left ankle disability.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran did not have a current diagnosis for a left ankle disability.  

In summary, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for a left ankle disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Eye Disability

STRs document that when the Veteran entered active duty service, his June 1961 enlistment examination found that he had defective vision, not considered disabling.  The Veteran reported that he wore glasses.  A July 1970 enlistment examination showed that his distant vision was 20/25 in the right eye and 20/20 in the left.  He was diagnosed with refractive error.  At his February 1982 separation examination, the Veteran's distant vision had not changed.  He continued to wear glasses and reported having vision in both eyes.  No other complaints or treatment were documented during service.  

The only documented post-service treatment for the Veteran's eyes was a September 2006 VA treatment record.  An eye examination showed normal conjunctivae and cornea, external eye movements were normal and the pupils appeared equal, regular, and reacted normally to light.  

Private treatment records from 2003 to 2011 do not document any complaints, treatment or diagnosis for any eye problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for an eye disability is warranted.  

The Veteran's STRs do not document any treatment or diagnosis for any eye problems, other than defective vision, which was not disabling, and refractive error (a congenital defect not subject to service connection under 38 C.F.R. 3.303(c)).  

The Veteran was certainly competent to report his symptoms of eye problems.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, aside from wearing eye glasses, the Veteran did not report having any eye problems.  

No underlying chronic disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The available evidence shows a September 2006 eye examination which revealed no abnormal findings.  No other clinical evidence was presented to support that the Veteran had a current diagnosis for any eye disability.  

Thus, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for an eye disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Residuals of Right Middle Finger Injury 

As a preliminary matter, the Board notes that the record includes evidence regarding his second and fourth digits on the right hand.  It is not clear based on the record whether the appellant's service connection claim is related to the second or fourth digit, as it was generally claimed as residuals of a right middle finger injury.  For the purpose of this discussion, the Board will address all of the evidence relevant to all fingers on the Veteran's right hand in order to ensure that the appellant's claim is fully evaluated.  

STRs document sporadic treatment for the Veteran's right hand during service.  A March 1965 STR reflects that the Veteran cut the fourth finger on his right hand during a field march.  His finger became infected.  An x-ray was negative.  No further problems were reported concerning the Veteran's fourth finger on his right hand.  A December 1976 STR documented that the Veteran dislocated his right index finger while playing football.  At an April 1977 periodic examination, no pertinent symptomatology was noted.  Upon separation in February 1982, the examination showed normal upper extremities on clinical evaluation.  

Private treatment records from 2003 to 2011 do not document any complaints, treatment, or diagnosis for any residuals of a right index or fourth finger injury.  

An August 2009 statement of the Veteran's private treating physician noted that the Veteran complained of chronic pain in his right index finger which was likely related to his military service.  No right index finger disability or any residuals of any right index finger disability was identified.  Furthermore, no underlying rationale for the opinion was provided.  

Based on a careful review of the subjective and clinical evidence, the preponderance of the evidence weighs against finding service connection claim for residuals of a right middle finger injury is warranted.  

Although the Veteran's STRs do document treatment for the second and fourth digits on the right hand, there was no clinical evidence to suggest that these injuries were more than acute.  Based on the normal upper extremities finding on clinical evaluation upon his discharge, it appears that the Veteran's right finger injuries had resolved.  

The Veteran was certainly competent to report his right finger symptoms.  However, the appellant has not presented any competent and credible evidence of any current residuals of a right middle finger injury, and the available evidence does not support that the Veteran had any persistent right finger symptomatology that would suggest that he had an underlying chronic disability.  As discussed above, any assertions that his continuous reports of right index finger pain since service are sufficient to establish a current disability to warrant service connection are not permitted under the law.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

No underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, the statement of the August 2009 private treating physician did not indicate that she was treating the Veteran for any right index finger disability.  Furthermore, none of the Veteran's private treatment records document any right middle finger disability.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran did not have a current diagnosis for any residuals of a right middle finger injury.  

In summary, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for residuals of a right middle finger injury.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Chronic Sinusitis

STRs do not document any findings related to any complaints, treatment, or diagnosis for sinusitis.  An October 1977 sinus x-ray revealed a right maxillary mass.  An October 1977 STR reflects that the Veteran was diagnosed with a retention cyst in the right maxillary sinus.  At his February 1982 separation examination, no pertinent symptomatology was noted, and sinusitis was affirmatively denied in his associated report of medical history.  

Private treatment records from 2003 to 2011 do not document any complaints, treatment, or diagnosis for sinusitis.  

Based on a careful review of the subjective and clinical evidence, the preponderance of the evidence weighs against finding service connection claim for chronic sinusitis is warranted.  

The Veteran's STRs are negative for any complaints or diagnosis for chronic sinusitis.  

The Veteran was certainly competent to report his sinus symptoms.  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The appellant has not presented any competent and credible evidence of a current diagnosis for chronic sinusitis, and the available evidence does not support that the Veteran had any persistent sinus symptomatology that would suggest that he had an underlying chronic disability. 

Therefore, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for chronic sinusitis.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Headaches

STRs document that the Veteran sought treatment for headaches.  An October 1977 STR reflects that the Veteran complained of having a left frontal headache for the past three weeks.  The treating physician noted that the Veteran had a history of migraines in Korea.  His skull x-ray was negative.  He was diagnosed with a migraine.  No further treatment for headaches was documented.  At his February 1982 separation examination, the Veteran's head, face, neck, and scalp were normal on clinical evaluation, and frequent or severe headaches were affirmatively denied on his associated report of medical history.  

Private treatment records from 2003 to 2011 do not document any complaints, treatment, or diagnosis for headaches.  

Based on a careful review of the subjective and clinical evidence, the preponderance of the evidence weighs against finding service connection for headaches is warranted.  

The Veteran's STRs do document that he was treated for headaches during service.  However, at separation, both the clinical and lay evidence support that his headaches had resolved.  

The Veteran was certainly competent to report headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant did not present any evidence that the Veteran had headaches following his discharge.  Furthermore, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The appellant has not presented any competent and credible evidence of a current diagnosis for headaches, and the available evidence does not support that the Veteran had any persistent headache symptomatology that would suggest that he had an underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the appellant's service connection claim for headaches.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Cause of Death

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant essentially asserts that the Veteran's service-connected coronary artery disease contributed to his death.  The appellant further asserts that the Veteran's in-service cardiac complaints and treatment and subsequent post-service treatment for cardiac problems show that the Veteran's death, which was for a cardiac disorder, was related to his active duty service.  See January 2012 Notice of Disagreement and December 2017 Appellant's Brief.  

The Veteran's death certificate indicates that he died in January 2011.  The immediate cause of death was listed as post-operative bleeding due to endocarditis with massive involvement of heart tissue.  At the time of the Veteran's death, he was service-connected for lumbar arthritis, tinnitus, coronary artery disease, bilateral hearing loss, and scar on right arm.  

The Veteran's DD Form 214 reflects that he served in Vietnam from December 1962 to November 1965.  By virtue of such service, the Veteran is presumed to have been exposed to an herbicide agent.  

STRs do not reflect any findings related to any reports, complaints, or treatment for endocarditis.  However, the Veteran did undergo treatment for cardiac complaints.  A September 1980 electrocardiogram (ECG) record documents that the Veteran's heart was within normal limits.  At his February 1982 separation examination, the Veteran reported having intermittent chest pain that resolved with rest and lasted approximately 45 to 60 seconds.  An ECG revealed that the Veteran had inferior ischemia and borderline left ventricular hypertrophy.  A cardiac consultation was recommended.  Following a February 1982 cardiology consultation, the Veteran was diagnosed with atypical chest pain.  A September 1982 STR noted that the Veteran had infrequent, momentous, fast, sharp, quick chest pain.  No cardiac history or treatment was noted.  An October 1982 STR documents the results of the Veteran's stress test noting that at rest his ECG results were normal, and under stress, he had borderline ST changes, which resolved after three minutes.  

A careful review of the record shows that following service, the Veteran received treatment at a private clinic for cardiac problems, including congestive heart failure, endomyocardial fibrosis, mitral regurgitation, multi-vessel coronary artery stenosis, heart murmurs, and paroxysmal atrial fibrillation.  He had mitral valve replacement in 1999.  

At a July 2003 private clinic visit, the Veteran sought treatment for fever, chills, sweats, and shortness of breath, but no chest pains.  A chest x-ray revealed cardiomegaly and an ECG showed left ventricular hypertrophy and some nonspecific T-wave changes in the lateral leads.  

A November 2004 private treatment record documents that the Veteran reported having shortness of breath and some chest discomfort with exertion.  The private treating physician noted that based on a cardiac catheterization, he had normal coronary arteries in 2000.  

A December 2004 ECG revealed that the Veteran had mild to moderate cardiomyopathy with an estimated ejection fraction of 40 percent.  His valvular structure was normal, and he had a well-functioning mitral valve prosthesis.  

A January 2005 private treatment record reflects that the Veteran complained of having episodes of chest pain for the past six months, which occurred 10 to 15 minutes after eating.  The private treating physician noted that the Veteran had a negative stress test, an ejection fraction of 47 percent, but no ischemia or infarction.  He was found to be stable post mitral valve repair, and he had a heart arrhythmia of unknown etiology.  

An April 2008 private treatment record documents that the Veteran explained that his symptoms of shortness of breath had occurred since his heart surgery in 1999.  

A June 2008 chest x-ray showed that the Veteran had developed considerable cardiomegaly since his July 2003 examination.  

An August 2008 catheterization procedure revealed mild to moderate coronary artery disease, normal left ventricular function with an ejection fraction of 60 percent, severe mitral valve insufficiency and mitral valve stenosis.  A mitral valve replacement was recommended.  

In August 2008, the Veteran underwent mitral valve replacement surgery.  

A summary of a September 2008 ECG noted that the Veteran had moderate concentric left ventricular hypertrophy, his overall left ventricular dysfunction was low normal with an ejection fraction of 50 percent, and his prosthetic mitral valve appeared to be functioning normally.  

At a January 2009 private clinic visit, the Veteran sought treatment for worsening shortness of breath with very minimal exertion, such as when he bent over to pick something up and when lied down.  His private treating physician noted that he was status post coronary artery bypass surgery since August 2008.  

The Veteran underwent a January 2009 chest x-ray, which showed that he had postsurgical changes consistent with a repeat median sternotomy and probably valve replacement.  He had bilateral effusions, greater on the right.  He also had edematous appearing changes consistent with moderate congestive heart failure.  

An April 2009 private discharge summary noted the Veteran was admitted with complaints of shortness of breath.  An ECG found atrial fibrillation.  He was diagnosed with atrial fibrillation, right pulmonary effusion, and congestive heart failure.  He was started on Coumadin therapy.  

An August 2009 statement from the Veteran's private treating physician indicated that the Veteran was being treated for atrial fibrillation related to ischemic heart disease.  

January 2011 private hospital records document that the Veteran was admitted with symptoms, which began six months earlier, of thoracic or lumbar spine pain, fever, night sweats, weakness, a 10-pound weight loss, and shortness of breath upon exertion.  His history of hypertension, atrial fibrillation, congestive heart failure, a mitral valve replacement with bioprosthetic valve six years ago was noted.  A transesophageal echocardiography showed that the Veteran had prosthetic valve endocarditis with possible abscess.  Nine days after his hospital admission, the Veteran underwent a cardiac catheterization which revealed no significant coronary artery disease, a normal ejection fraction at 55 percent per echocardiogram, and infective endocarditis requiring valvular surgery without need for coronary revascularization.  

Two days later, the Veteran had open heart surgery to undergo a second redo mitral valve replacement and aortic valve replacement.  The findings during the operation included that the Veteran was in pre-existing chronical atrial fibrillation and severe right atrial enlargement.  A day after the surgery, the Veteran became hemodynamically unstable with one significant episode of hypertension and an increase in chest tube output.  The Veteran died due to postoperative bleeding after open heart surgery.  The discharge summary listed the Veteran's final diagnoses as endocarditis of the mitral valve, severe mitral regurgitation with perivalvular leak, chronic atrial fibrillation, hypertension, history of mitral valve replacement, congestive heart failure, malnutrition, coagulopathy, and chronic renal insufficiency.  

In a March 2017 VA opinion, the examiner noted that she did not have copies of the Veteran's January 2011 hospital records at the time of the opinion.  The VA examiner still found that she had enough information from the death certificate to provide an opinion.  The examiner found that medical literature did not provide any relationship between endocarditis and herbicides.  After summarizing the Veteran's relevant private treatment records, the examiner specifically found that the August 2009 private physician's statement, that the Veteran's atrial fibrillation was related to ischemic heart disease, was not substantiated by the record.  The VA examiner determined that the Veteran's atrial fibrillation was related to his mitral valve condition.  Based on the finding that the Veteran's mild to moderate coronary artery disease (found not to be clinically significant) was not causing his cardiac difficulties, that his cardiac difficulties were due to his status post mitral valve replacement, and that his echocardiograms did not show evidence of myocardial damage, but did show many problems related to his valve condition, the VA examiner opined that it was less likely as not that the Veteran's coronary artery disease substantially or materially contributed to his death, combined to cause death, or aided the production of death.  

After receiving and reviewing the Veteran's January 2011 hospital records, the March 2017 VA examiner provided a supplemental VA opinion in August 2017.  Regarding the Veteran's presumed herbicide exposure and his in-service cardiac treatment, the VA examiner noted that the Veteran's in-service physical examinations did not show any evidence of a heart murmur or any other condition that would make him vulnerable to developing endocarditis or bleeding.  His STRs did not reflect a definitive diagnosis of heart disease and additional evidence showed that he had subclinical (defined as, "a disease that is not severe enough to present definite or readily observable symptoms") coronary artery disease.  The VA examiner discussed the findings in a January 2006 post-service echocardiogram noting that it showed severe mitral stenosis and normal left ventricular function (meaning no anatomic evidence of effect of coronary artery disease on the heart muscle).  This information indicated that the Veteran had chronic mitral stenosis and that it was not caused by the infection he developed in 2011 that caused his particular bout of endocarditis, which led to his death.  According to medical literature, the causes of mitral stenosis are rheumatic fever, congenital, severe mitral annular calcification, systemic lupus erythematosus, and rheumatoid arthritis.  A review of the Veteran's January 2011 echocardiogram revealed severe mitral regurgitation, which appeared to periprosthetic (defined as "a structure (i.e., bone fracture or infection) in close relation to an implant"), and normal left ventricular function.  Citing medical literature, the VA examiner further noted that distant exposure to herbicides does not cause endocarditis or bleeding.  Overall, the VA examiner opined that it was less likely as not that the Veteran's post-operative bleeding due to endocarditis, which resulted in his death, was related to his active duty service.  Without a definitive diagnosis, or evidence, of heart disease in service, the VA examiner also concluded that it was less likely than not that the Veteran's documented in-service heart treatment was related to, or played any role, in his death from endocarditis.  

The VA examiner also addressed whether the Veteran's service-connected lumbar arthritis, coronary artery disease, and non-service-connected GERD were related to his cause of death.  First, the VA examiner noted that the discussion of any relationship between the Veteran's ischemic heart disease and his cause of death had already been fully and completely discussed.  Next, the VA examiner explained that a causal medical link or connection between GERD and lumbar arthritis, or their treatments, and the Veteran's cause of death could not be identified.  The VA examiner discussed the lack of any evidence of GERD during service and the in-service treatment for his back injury, which plausibly led to his current development of lumbar arthritis.  Based on the VA examiner's review of medical literature and the Veteran's medical records, the VA examiner opined that it was less likely as not that the Veteran's ischemic heart disease, GERD, or lumbar spine arthritis, or their treatments, contributed substantially or materially to the Veteran's death, combine to cause death, or aided or lent assistance to the production of death.  

As a preliminary matter, the evidence does not show that the Veteran had a presumptive disease, other than his already service-connected coronary artery disease, that would render the establishment of service connection on a presumptive basis for herbicide exposure applicable.  Endocarditis is not listed among the diseases included under ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Moreover, the record does not include any discussion that the Veteran had any other form of ischemic heart disease other than coronary artery disease.  Nevertheless, the appellant is not precluded from establishing service connection for the Veteran's cause of death due to his herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While a lay person is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay witness competent to render opinions regarding the cause of death in a medically complex case nor need the Board give any probative weight to bald assertions by a lay witness, such as appellant, regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The appellant, who lacks medical training, is not competent to opine on the cause of the Veteran's death.  The questions of medical causation are complex in this appeal and require medical training in order to provide a competent opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, competent medical evidence is against the appellant's cause of death claim.  Taken collectively, VA has obtained medical opinions directly addressing the issue in March 2017 and August 2017.  The VA examiner opined that it was less likely than not that the Veteran's ischemic heart disease, GERD or lumbar spine arthritis contributed substantially or materially to the Veteran's death, combined to caused death, or aided or lent assistance to the production of death.  Of particular note, service connection for GERD has not been established, and the medical evidence did not support any connection between the Veteran's cause of death and GERD.  Although the Veteran was clearly service-connected for lumbar arthritis, there was no causal connection found between that service-connected disability, or any treatment related to that disability and the Veteran's cause of death.  Additionally, the VA examiner provided a comprehensive rationale, supported by the Veteran's medical records both during and following service, explaining why the Veteran's immediate cause of death, post-operative bleeding due to endocarditis, had no relationship to the Veteran's cardiac history during service, or his service-connected coronary artery disease.  Finally, the VA examiner addressed the Veteran's exposure to herbicides finding no relationship in the medical literature between such exposure and his cause of death.  The VA examiner's opinions are factually accurate and contain a persuasive analysis of the facts and data to arrive at a conclusion.  The Board gives the opinions substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As discussed above, there is no contrary, competent medical evidence supporting the appellant's claim.  The most probative evidence is against finding that any of the Veteran's service-connected disabilities was a primary or contributory cause of his death, or that his immediate cause of death, endocarditis, was related to his active duty service, to include herbicide exposure.  The Board finds that the preponderance of the evidence demonstrates that no service-connected disability and no disability for which the Veteran could or should have been service-connected either caused or contributed to his death.  Therefore, the benefit-of-the-doubt rule does not apply, and the appellant's claim for service connection for cause of the Veteran's death must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for residuals of a left leg fracture is denied.  

Entitlement to service connection for a left ankle disability is denied.  

Entitlement to service connection for an eye disability is denied.  

Entitlement to service connection for residuals of a right middle finger injury is denied.  

Entitlement to service connection for chronic sinusitis is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


